WAIVER AND AMENDMENT OF SECURITIES PURCHASE AGREEMENT

This Waiver and Amendment of Securities Purchase Agreement (this “Waiver and
Amendment”), dated as of November 2, 2016, is entered into by and between Peak
Resorts, Inc., a Missouri corporation (the “Company”), and CAP 1 LLC, a Delaware
limited liability company (the “Investor”).

RECITALS

WHEREAS, the parties have entered into that certain Securities Purchase
Agreement dated August 22, 2016 (the “Agreement”).

WHEREAS, the parties wish to amend and waive certain provisions of the Agreement
as set forth in this Waiver and Amendment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Section 5.02(g).  The condition set forth in Section 5.02(g) is hereby
waived, provided that promptly following the creation of an additional seat on
the Board of Directors and the filling of the vacancy created thereby with the
nominee selected by the Investor, the Company shall deliver or cause to be
delivered (and the Company hereby agrees to execute and so deliver or cause to
be delivered) to Investor an executed Indemnification Agreement in form and
substance reasonably acceptable to Investor and Company for such nominee.

2. Section 5.02(i).  The Investor hereby accepts copy of that certain
Modification of Master Credit Agreements dated effective as of October 24, 2016
by and among the Company and certain of its subsidiaries and affiliates and EPT
Mount Snow, Inc., EPT Ski Properties, Inc. and EPT Mad River, Inc. in full
satisfaction of, and hereby deletes from the Agreement, the condition set forth
in Section 5.02(i).

3. Disclosure Issues.  The following events have occurred since the execution of
the Agreement:

(a) On August 29, 2016, the Company filed an amendment to its Form 10-K to
include the information required by Items 10 through 14 of Part III of Form
10-K. This information was previously omitted from the original filing in
reliance on General Instruction G(3) to Form 10-K, which permits such
information to be incorporated in the Form 10-K by reference from the definitive
proxy statement if such statement is filed no later than 120 days after the
fiscal year-end. Because of technical issues, this amendment was filed late.

(b) On September 1, 2016, the Company and Mount Snow, Ltd., a subsidiary of the
Company, closed on a loan on the terms set forth in a credit agreement and
related documents with EPT Mount Snow, Inc., an affiliate of its primary lender,
EPR Properties. The Company received an initial advance of $4.0 million at
closing, which funded the Lender’s $100,000 closing fee, fees and expenses of
the Company’s legal counsel and the interest reserve.  This transaction was
timely reported on a Form 8-K filed on September 7,



--------------------------------------------------------------------------------

 

2016.  The Company subsequently borrowed an additional $1.5 million from this
loan on or about September 30, 2016.

(c) On October 25, 2016, pursuant to the Company’s compensation program for its
non-employee directors, the Company awarded 7,731RSUs to each of the following
non-employee directors: David Braswell, Carl Kraus, Stan Hansen and Chris
O’Connor. On October 25, 2016, the Company also awarded 7,216 RSUs to Chris
Bub.  Form 4s were filed with respect to these issuances, all of which were
timely filed.

(d) On October 27, 2016, Chris Bub filed a Form 3.  This filing was filed late
although the filing is an individual rather than a Company obligation. 

(e) On July 13, 2016, the Company and EPR entered into letter agreements with
respect to the existing EPR loans to modify the due date of the additional debt
service deposits as described in the Form 8-K filed by the Company on October
28, 2016.  Disclosure of this event was not timely made in a Form 8-K.

(f) The current litigation in which the Company is a party is set forth on
Exhibit A attached hereto.

To the extent that any of the foregoing events constitute a breach of the
Agreement or would result in any condition to closing not being fulfilled, such
breach or non-fulfillment is hereby waived.

4. Miscellaneous.  Capitalized terms not defined herein shall have the meanings
ascribed to such terms in the Agreement.  Except to the extent modified by this
Waiver and Amendment, the Agreement remains in full force and effect.  In the
event of any conflict between the terms of this Waiver and Amendment and the
terms of the Agreement, the terms of this Waiver Amendment shall control.  This
Waiver Amendment may be executed in two or more counterparts, all of which taken
together shall be deemed to be one original.  Any signature which is delivered
by facsimile, Adobe Acrobat or electronic transmission shall be deemed to be an
original signature.    

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

﻿

PEAK RESORTS, INC.

By: /s/ Timothy D. Boyd

Name: Timothy D. Boyd

Title: President and CEO

﻿

CAP 1 LLC

By: /s/ Stephen A. Ives

Name: Stephen A. Ives

Title:  Vice-President

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

Plaintiff

Defendant

Claim #

Loss Date

Court

Case #

Note

Jamie Lynn Demarais

Attitash

075-010557

8/4/2011

US District Court of New Hampshire

1:14-CV-00247-PB

Personal Injury-Alpine Slide

**resolved pending dismissal**

Gran Summit Condo

Owners'  Association

Attitash

075-011916

4/28/2014

Carroll County Superior Court, NH

2016-CV-00152

Property Damage - Cooling Tower

Timoty McKusick

Attitash

075-011569

7/23/2015

Carroll County Superior Court, NH

2016-CV-00154

Personal  Injury-Airbag

Dante Thibault

Big Boulder

075-009973

3/6/2010

Carbon County Common Pleas, PA

2014-2633

Personal Injury- snowboarding

Joseph Neathery

Peak Resorts, Inc.

(Brandywine)

075-010833

3/6/2013

Court of Common Pleas Court of

Summit County

CV-15-840452

Personal Injury- snowboarding

Jeanne Perry

Crotched

075-011083/002

12/11/2013

Hillborough Superior Court Southern

District, NH

225-2015-CV-00678

Personal Injury- Lift

Sarah Perry

Crotched

075-011083-001

12/11/2013

Hillborough Superior Court Southern

District, NH

225-2015-CV-00678

Personal Injury- Lift

﻿

Peter Bruno

 

Crotched

 

075-011346

 

1/25/2015

 

US District Court of New Hampshire

 

1:15-CV-366-AJ

Personal Injury- Skiing

** motion to dismiss granted - pending plaintiff appeal **

David Karlsberg

Hunter

075-010484

3/19/2011

Supreme Court of the State of New

York County of Greene

2011-038816

Personal Injury- snowboarding

Barbara Brittan

Hunter

075-011170

2/22/2014

Supreme Court of the State of New

York County of Greene

2015-0279

Personal Injury- Tubing

Sophia Gamez

Hunter

075-011113

3/5/2014

US District Court of New York

Northern District

1:15-CV-00649-GLS

Personal Injury- Lift

Deborah Leconey

Hunter

075-011868

6/12/2015

Supreme Court of the State of New

York County of Greene

2016-04280

Personal Injury- Slip & Fall

** tendered defense to 3rd party **

Evelina  Sierzputowski

Hunter

075-011475

12/26/2014

Supreme Court of the State of New

York County of Kings

2015-04216

Personal Injury- Skiing

Nicole Bonacusa

Hunter

075-011497

1/31/2015

Supreme Court of the State of New

York County of Greene

2015-04952

Personal Injury- Lift

Olga Filkin

Hunter

075-011309

12/18/2014

Supreme Court of the State of New

York County of Greene

2015-05724

Wrongful Death- Lift

Paul Heslpo

Hunter

075-011881

3/24/2015

Supreme Court of the State of New

York County of Westchester

2016-56590

Personal Injury- collision with equip

Pamela Gordon

Jack Frost

075-010921

1/21/2013

Carbon County Common Pleas, PA

2013 -001048

Personal Injury- Tubing

Tracy Johnston

Jack Frost

075-011122

2/19/2014

Carbon County Common Pleas, PA

2016-0052

Personal Injury- Slip & Fall

Heidi Brown

Mount Snow

075-011551

3/20/2015

Superior Court Windham, VT

497-12-15Wmcv

Personal Injury- Slip & Fall

Sean Walsh

Snow Creek

075-011110

3/1/2014

Circuit Court of Platte County, MO

15AE-CV01576

Personal Injury- Tubing

﻿



 

--------------------------------------------------------------------------------